ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Zalzar FZE                                    )       ASBCA No. 59341
                                              )
Under Contract No.                            )
 SDZ-OEF/OIF-06-011-08-006-08027              )

APPEARANCE FOR THE APPELLANT:                         Mr. Zalzar Temiraliev
                                                       Director

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Vera A. Strebel, JA
                                                      Erica S. Beardsley, Esq.
                                                       Trial Attorneys

                                 ORDER OF DISMISSAL

       By notice of appeal dated 29 May 2014, appellant appealed from a 23 May 2014
notice of non-default contract termination. By letter dated 6 June 2014, appellant
submitted an unopposed request to withdraw the appeal, along with two related appeals,
"without prejudice to re-file appeals of these claims, if necessary, when the Contracting
Officer has issued a Final Decision on each claim."

       In response to the Board's request for further information, by Order dated 16 June
2014, appellant stated:

               Zalzar ... confirms that it intends to withdraw [this appeal]
               without prejudice. Zalzar is in the process of filing a claim
               with the Contracting Officer concerning the termination and
               will request a final decision upon the receipt of which Zalzar
               intends to file a new notice of appeal with the Board ....

       The government having no objection to appellant's request, this appeal is
dismissed without prejudice to a timely appeal to the Board from the denial or deemed
denial of Zalzar's claim.

      Dated: 10 July 2014


                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59341, Appeal of Zalzar FZE,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2